                                                                    1




· · · ·IN THE UNITED STATES DISTRICT COURT
· · · · FOR THE SOUTHERN DISTRICT OF OHIO
· · · · · · · · EASTERN DIVISION

· · · · · · · · · · - - - - -


Tamara K. Alsaada,· · · ·:
et al.,
· · · · · · · · · · · · ·:
· · · · Plaintiffs,
· · · · · · · · · · · · ·: Case No. 2:20-cv-3431
· · · · vs.· · · · · · · · Judge Marbley
· · · · · · · · · · · · ·: Magistrate Judge Jolson
City of Columbus,
Ohio, et al.,· · · · · · :

· · · · Defendants.· · · :


· · · · · · · · · · - - - - -

· 30(b)(6) DEPOSITION OF LIEUTENANT PAUL WEINER
· · · · · · · ·VIA VIDEOCONFERENCE

· · · · · · · · · · - - - - -


·   ·   Taken at Columbus City Attorney's Office
·   ·   · · ·77 North Front Street, 4th Fl.
·   ·   · · · · · ·Columbus, OH 43215
·   ·   · · · ·February 9, 2021, 2:22 p.m.


· · · · · · · · · · - - - - -

·   ·   ·   ·   ·   · ·Spectrum Reporting LLC
·   ·   ·   ·   ·   400 S. Fifth Street, Ste. 201
·   ·   ·   ·   ·   · · Columbus, Ohio 43215
·   ·   ·   ·   ·   614-444-1000 or 800-635-9071
·   ·   ·   ·   ·   · www.spectrumreporting.com

· · · · · · · · · · - - - - -




        Realtime - Videoconferencing - Trial Presentation - Video
                  Spectrum Reporting LLC | 614-444-1000
                                                      Page 2                                                   Page 4


·1·   · · · · · · · · ·A P P E A R A N C E S                   ·1· · · · · · · · · · · · ·I N D E X
·2                                                             ·2· · Examination By· · · · · · · · · · · · · · · · · Page
· ·   · ON BEHALF OF PLAINTIFFS:
·3                                                             ·3· · Mr. Forman - Cross· · · · · · · · · · · · · · · · ·5
· ·   ·   ·   ·   ·Marshall and Forman, LLC                    ·4
·4·   ·   ·   ·   ·250 Civic Center Drive, Ste. 480            ·5
· ·   ·   ·   ·   ·Columbus, OH 43215
                                                               ·6
·5·   ·   ·   ·   ·By Edward R. Forman, Esq.
· ·   ·   ·   ·   · · Madeline J. Rettig, Esq.                 ·7
·6·   ·   ·   ·   · · (Via videoconference)                    ·8
·7
                                                               ·9
· ·   · ON BEHALF OF DEFENDANTS:
·8                                                             10
· ·   ·   ·   ·   ·Columbus City Attorney's Office             11
·9·   ·   ·   ·   ·77 North Front Street, 4th Floor
                                                               12
· ·   ·   ·   ·   ·Columbus, OH 43215
10·   ·   ·   ·   ·By Alana Valle Tanoury, Esq.                13
· ·   ·   ·   ·   · · (Via videoconference)                    14
11
                                                               15
12
13                                                             16
14                                                             17
15
                                                               18
16
17                                                             19
18                                                             20
19
                                                               21
20
21                                                             22
22                                                             23· · (No exhibits were marked.)
23
                                                               24
24


                                                      Page 3                                                   Page 5


·1· · · · · · · · · · · · ·Tuesday Afternoon Session           ·1· · · · · · · ·THE REPORTER:· Before I swear the
·2· · · · · · · · · · · · · February 9, 2021, 2:22 p.m.        ·2· · witness, would counsel please identify themselves
·3· · · · · · · · · · · · ·- - - - -                           ·3· · for the record, state who they represent, identify
·4· · · · · · · · · S T I P U L A T I O N S                    ·4· · who else is in the room with them, and express
·5· · · · · · · · · · · · ·- - - - -                           ·5· · your stipulation that this deposition may take
·6· · · · ·It is stipulated by counsel in attendance that      ·6· · place with a remote administration of the oath and
·7· · the deposition of Lieutenant Paul Weiner, a              ·7· · remote reporting of the deposition.
·8· · witness herein, called by the Plaintiffs for             ·8· · · · · · · ·MR. FORMAN:· Hi.· Thank you.· My name
·9· · cross-examination, may be taken at this time by          ·9· · is Ed Forman.· And there's nobody in the room with
10· · the notary pursuant to notice and subsequent             10· · me.· I believe that Mattie Rettig from my office
11· · agreement of counsel that said deposition may be         11· · is here as well.· And, yeah, we do so stipulate.
12· · reduced to writing in stenotypy by the notary,           12· · We're here on behalf of the plaintiffs.
13· · whose notes may thereafter be transcribed out of         13· · · · · · · ·MS. TANOURY:· Hi.· Alana Tanoury here
14· · the presence of the witness; that proof of the           14· · on behalf of the defendants.· I am alone in my
15· · official character and qualification of the notary       15· · office, and Lieutenant Weiner is also at the City
16· · is waived.                                               16· · Attorney's Office but in a separate conference
17· · · · · · · · · · · · ·- - - - -                           17· · room.· And we stipulate to the taking of the oath
18                                                             18· · virtually.
19                                                             19· · · · · · · · · · · · ·- - - - -
20                                                             20· · · · · · · · · LIEUTENANT PAUL WEINER
21                                                             21· · being first duly sworn, testifies and says as
22                                                             22· · follows:
23                                                             23· · · · · · · · · · · · ·- - - - -
24                                                             24

                   Realtime - Videoconferencing - Trial Presentation - Video
                             Spectrum Reporting LLC | 614-444-1000                                                          YVer1f
                                               Page 6                                                    Page 8


·1· · · · · · · · · · ·CROSS-EXAMINATION                   ·1· · be a problem.· So I'm going to see what I can do
·2· · BY MR. FORMAN:                                       ·2· · to turn that up if that's all right with you.
·3· · Q.· · · · ·Hi.· Thank you.· Could you begin by       ·3· · A.· · · · ·Okay.
·4· · stating your name for the record?                    ·4· · · · · · · ·MS. TANOURY:· I can come check -- can
·5· · A.· · · · ·It's Lieutenant Paul Weiner,              ·5· · we go off the record for a second?
·6· · W-E-I-N-E-R.                                         ·6· · · · · · · ·MR. FORMAN:· Oh, sure.
·7· · Q.· · · · ·Thank you, Lieutenant Weiner.· I met      ·7· · · · · · · ·(A short recess is taken.)
·8· · you briefly off the record there a second ago.       ·8· · BY MR. FORMAN:
·9· · And I am just going to be asking you a series of     ·9· · Q.· · · · ·Yeah.· Please just let me know if you
10· · questions today.· I'm going to try to keep it as     10· · can't hear.· Just, you know, just tell me and
11· · quick and painless as I possibly can.                11· · we're happy to deal with it at that point.
12· · · · · · · ·And I am just going to begin with a       12· · A.· · · · ·Okay.
13· · couple of preliminary questions.· The first is       13· · Q.· · · · ·And I believe you said your present
14· · that I -- I can at times talk a little bit           14· · employer was the Columbus Division of Police,
15· · quickly.· So if you don't understand a question, I   15· · right?
16· · ask, feel free to tell me that and tell me to stop   16· · A.· · · · ·Yes, sir.· That's correct.
17· · or say it again or rephrase it.· It won't bother     17· · Q.· · · · ·I know that you're a lieutenant.· Do
18· · me in the slightest.                                 18· · you supervise any particular area?
19· · A.· · · · ·Okay.· Understood.                        19· · A.· · · · ·Yes.· I'm the traffic operations
20· · Q.· · · · ·Thank you.                                20· · section lieutenant, so freeways, motorcycles,
21· · · · · · · ·And if you don't -- if you do answer a    21· · commercial enforcement, OVI enforcement.
22· · question, I'm going to assume that you understood    22· · Q.· · · · ·Okay.· Who do you presently report to
23· · it; is that okay?                                    23· · you?
24· · A.· · · · ·Yes.                                      24· · A.· · · · ·My boss is commander Terry Moore,

                                               Page 7                                                    Page 9


·1· · Q.· · · · ·And you are doing a great job with this   ·1· · traffic bureau commander.
·2· · already.· You probably have been deposed before      ·2· · Q.· · · · ·And so I get a little bit more of a
·3· · and, you know -- but I don't know.· But you're       ·3· · feel for the structure, who reports to you?
·4· · doing a great job with this already.· But we can     ·4· · A.· · · · ·So I have six sergeants.· So the first,
·5· · only take down verbal statements here.· A nod of     ·5· · second and third shift freeway patrol, two
·6· · the head or a shaking of the head, I'll probably     ·6· · motorcycle unit sergeants, and an OVI enforcement,
·7· · understand what you mean, but it won't be clear      ·7· · we call him OVI countermeasures/training sergeant.
·8· · for the record.· So the court reporter may ask you   ·8· · And then within -- under those sergeants, there
·9· · to clarify something for that, if that's okay.       ·9· · are approximately 45 officers.
10· · A.· · · · ·Understood.                               10· · Q.· · · · ·Okay.· Thank you.
11· · Q.· · · · ·I ask this question of absolutely         11· · · · · · · ·You are here today because you are
12· · everybody.· It has nothing to do with you            12· · designated by the City of Columbus to speak on a
13· · individually.· But have you taken any medication     13· · couple of issues on behalf of the City under a
14· · or have a health issue today that would inhibit      14· · Rule of Civil Procedure called 30(b).· And I'm
15· · your memory?                                         15· · just going to tell you that you were identified as
16· · A.· · · · ·No, I have not.                           16· · speaking to mutual aid agreements regarding
17· · Q.· · · · ·Okay.· Who is your present employer?      17· · traffic on behalf of the Division of Police.· And
18· · A.· · · · ·I'm sorry?                                18· · essentially, what we had asked for was somebody
19· · Q.· · · · ·Who is your present employer?             19· · who can speak to the arrangements between CDP and
20· · A.· · · · ·Yeah.· The volume is just minimal. I      20· · law enforcement personnel from mutual aid entities
21· · can hear you, but I -- it's 100 percent on my end.   21· · to police demonstrations after the killing of
22· · But my present employer is City of Columbus,         22· · George Floyd on May 5th, 2020, including
23· · Division of Police.                                  23· · compliance with CDP policies, such as the use on
24· · Q.· · · · ·Do you know what, I don't want this to    24· · nonlethal force cameras and being readily

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 10                                                    Page 12


·1· · personally -- identifiable onlookers.· You were      ·1· · Q.· · · · ·Got it.· You're more implementation?
·2· · designated as speaking to all of that.· You are      ·2· · A.· · · · ·Yes, sir.
·3· · exclusively designated as speaking to mutual aid     ·3· · Q.· · · · ·Okay.· No worries.· I'm going to do
·4· · regarding traffic.· Is that something that you are   ·4· · that about 16 more times myself, so it's all
·5· · prepared to testify to today?                        ·5· · right.
·6· · A.· · · · ·I believe I am, yes.                      ·6· · · · · · · ·Taking a look at that then, I had
·7· · Q.· · · · ·Okay.· So can you just tell me a little   ·7· · mentioned incidence where traffic was closed down.
·8· · bit, just kind of give me an overview of -- you      ·8· · And you said you did have some involvement in
·9· · know, maybe it's not a great way of asking.· But,    ·9· · that.· Can you tell me a little bit more about
10· · you know, you supervise these individuals.· But      10· · that?
11· · what is your department mostly in charge of? I       11· · A.· · · · ·Yeah.· It's a wide-ranging thing.· But
12· · know you mentioned OVI enforcement and some other    12· · generally on the freeway systems, whenever there's
13· · things, but --                                       13· · -- we call it a TERT closure, a traffic emergency
14· · A.· · · · ·So day-to-day operations I have three     14· · response event, a fatal crash, a HAZMAT incident,
15· · shifts of freeway patrol, first, second and third    15· · something that's going to result in the closure of
16· · shift.· They patrol the entire city freeway          16· · a main arterial street, a freeway, a secondary
17· · system.· Two shift of motorcycles, a first shift     17· · road for more than two hours, 24 hours a day I
18· · and what we call day mid watch, so roughly the       18· · would be notified to respond and help coordinate
19· · hours of 6:30 to 6:30, about 17 motor officers and   19· · the traffic patterns around that issue or
20· · two sergeants.· Two commercial enforcement vehicle   20· · incident.
21· · officers.· And then an OVI countermeasures           21· · Q.· · · · ·Okay.· Okay.· Could you give me an
22· · sergeant.· So in other words, I oversee the OVI      22· · example of what sort of an incident might cause
23· · countermeasures for the entire division, but I       23· · something like that?
24· · only have a single supervisor that kind of is the    24· · A.· · · · ·Oh, a fatal traffic crash, a traffic

                                             Page 11                                                    Page 13


·1· · coordinator trainer for those programs.              ·1· · crash involving a hazardous materials spill, a
·2· · Q.· · · · ·And forgive me.· I'm just ignorant of     ·2· · truck striking a bridge on a secondary road.· Say
·3· · the way in which the police would handle traffic     ·3· · Broad Street under Glenwood, a struck strikes the
·4· · in a city.· So you've got these individuals          ·4· · bridge, and we're going to close the bridge for
·5· · reporting to you.· I mean, are you involved --       ·5· · three hours while the engineers come out to look
·6· · let's go ahead and strike all that.                  ·6· · at the bridge to determine the structural
·7· · · · · · · ·But are you involved, for example, in     ·7· · soundness of the bridge, so we -- I would be -- if
·8· · the planning of traffic patterns throughout the      ·8· · it's more than two hours and it's a major arterial
·9· · city?                                                ·9· · street, I would come in to help arrange the
10· · A.· · · · ·Yeah.· I sit in a lot of meetings with    10· · detours around that.
11· · various traffic entities, respond to major           11· · Q.· · · · ·Great.
12· · crashes, those types of things.                      12· · · · · · · ·I should probably ask this, when you
13· · Q.· · · · ·Got it.                                   13· · say "secondary road," could you tell me what that
14· · · · · · · ·Would it fall within your purview to be   14· · means?· I can guess at it, but I don't want to be
15· · involved in shutting down various streets and        15· · wrong.
16· · certain events?                                      16· · A.· · · · ·Yeah.· I'm talking other than
17· · A.· · · · ·Absolutely.                               17· · residential streets.· You know, like main
18· · Q.· · · · ·Okay.· Are you involved in I guess I      18· · thoroughfares, arterial streets, Morse Road,
19· · would say the creation of policy with regard to      19· · Cleveland, Broad Street, those types of streets.
20· · how traffic in the city is handled?                  20· · Individual neighborhoods is something that a
21· · A.· · · · ·I would say no, I'm not involved with     21· · patrol officer would handle or his supervisor
22· · policy.· I do attend a lot of meetings and I get     22· · would handle.
23· · to weigh in on some things.· But I'm not in charge   23· · Q.· · · · ·Got it.
24· · of policy at large.                                  24· · · · · · · ·So you're notified about something like

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 14                                                    Page 16


·1· · that.· Are there any official city policies with     ·1· · course.· If it happens at, say, 161 and 71 north,
·2· · regard to when traffic gets shut down in             ·2· · we would come all the way back down to 670 and
·3· · particular events?                                   ·3· · shut it off to keep traffic on the freeway system.
·4· · A.· · · · ·We have a Traffic Emergency Response      ·4· · Because I can't dump all of 71 north traffic onto
·5· · Team and there's policies regarding that team,       ·5· · 17th or Hudson or Morse Road.· So we try to shut
·6· · yes.                                                 ·6· · it off at a freeway.· If we can't do a freeway,
·7· · Q.· · · · ·I know you get notified if it's going     ·7· · the next major option would be a state route.· So
·8· · to be more than two hours.· If it's going to be      ·8· · if you are coming into the city say from the west
·9· · less than that, who would have the -- well, I        ·9· · side, your 70 east, and there's a crash before
10· · guess you wouldn't be notified.· Who would be in     10· · Rome-Hilliard Road, we would go all the way out
11· · charge of that?· Is that a fair question or --       11· · into Madison County, reach out to our partners at
12· · A.· · · · ·Well, I mean, in a nutshell, the first    12· · Ohio State Highway Patrol and Madison County
13· · responding supervisors and/or their lieutenants      13· · Sheriff's Office, and put traffic off at State
14· · would be responsible for a closure until the point   14· · Route 142, because we can't put all of 71 east
15· · they notified me of the closure.· I get notified     15· · onto Rome-Hilliard Road.
16· · all the time of things that are less than two        16· · Q.· · · · ·Got it.· That makes sense.· As someone
17· · hours, you know, an hour and a half, you have a      17· · who used to live next to Hudson and 71, I'm quite
18· · really serious injury crash and they're debating     18· · appreciative of that as well.
19· · whether they're going to hold it as a fatal crash,   19· · A.· · · · ·Now, I would also add, though, that
20· · and that will determine if accident investigation    20· · secondary roads, arterial streets would be a
21· · is going to come out and do an investigation         21· · different scenario because we don't have to do it
22· · that's going to last two more hours.· But they a     22· · that way.· But we have to -- wherever we're
23· · lot of times notify me before they get the updated   23· · detouring the traffic has to be able to handle the
24· · condition at the hospital.· So the victim's          24· · volume of traffic.· If we're going to put traffic

                                             Page 15                                                    Page 17


·1· · transported in critical condition, but upon          ·1· · off of Broad Street into a neighborhood street,
·2· · arrival at the hospital it's determined that         ·2· · it's got to be able to handle that kind of volume
·3· · they're going to survive, so accident                ·3· · of traffic.
·4· · investigation is not coming out.· So an hour and a   ·4· · Q.· · · · ·Yeah.· That's a good starting point.
·5· · half into this, we release it and I don't even       ·5· · So we can probably talk about secondary roads
·6· · respond.· If it's determined it is going to be       ·6· · then.· So taking us off of the freeway, say we
·7· · life threatening and then AIU is going to respond,   ·7· · have -- I don't know -- we've got a bad situation
·8· · then I would respond.                                ·8· · at -- I don't know, let's say Summit and Fifth or
·9· · Q.· · · · ·That makes sense.· So when we talk        ·9· · something like that.· How would you -- how would
10· · about closing down traffic, I'm just going to try    10· · you go into looking about how to reroute traffic
11· · to get my head around the concept a little bit.      11· · for something like that?
12· · · · · · · ·I guess in the incident you're saying,    12· · A.· · · · ·Same kind of general principle, but we
13· · I don't know, a fatal wreck on a freeway if that     13· · might cut it off at Fourth, you know, in a --
14· · makes sense.· How would traffic be dealt with at     14· · we'll try to use some kind of main thoroughfares
15· · that point if it's going to be closed down?          15· · to keep traffic flowing as best we can.· We have
16· · A.· · · · ·So as a general rule on freeways -- in    16· · to be cautions in neighborhoods because we have
17· · Columbus, we're kind of fortunate.· There are so     17· · people that live in the neighborhood.· So the
18· · many highways that run through Columbus, if it's     18· · bigger out we make the closures, the more
19· · going to be more than a two hour closure, we         19· · difficult filtering of traffic we have to do to
20· · generally go back to the junction of another major   20· · get them into the affected area.
21· · freeway.· So if it's 315 northbound at Goodale, we   21· · · · · · · ·MS. TANOURY:· Hey, Ed -- and I'm giving
22· · would go back to 315 and 70 and shut it down.· And   22· · leeway here to get into the background of what he
23· · we shut it at a major freeway because we have        23· · does.· But we're kind of off topic from what he's
24· · oversized trucks, HAZMAT loads that can't go off     24· · designated for.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 18                                                    Page 20


·1· · · · · · · ·MR. FORMAN:· Okay.· Well, I guess in      ·1· · opened up as fast as we can, you know, barring
·2· · order to -- you know, get the understanding of       ·2· · injury and that kind of thing.· If it's blocking,
·3· · when we have people coming in to help out with the   ·3· · they may shut down High Street just between the
·4· · traffic, I kind of have to get my head around        ·4· · affected area of where the crash is.· But as
·5· · traffic a little bit, so --                          ·5· · traffic starts to back up and they start to
·6· · · · · · · ·MS. TANOURY:· That's fine.                ·6· · realize that this isn't going to be a five-minute
·7· · BY MR. FORMAN:                                       ·7· · closure, they may notify their sergeant.· Their
·8· · Q.· · · · ·Okay.· All right.· So I'm just going to   ·8· · sergeant may come out and say, hey, let's close
·9· · give you an example of just a standard toxic waste   ·9· · northbound High Street at State Street, let's
10· · spill in the city -- I don't know -- some            10· · close southbound High Street at Gay or whatever
11· · secondary road somewhere.· Just walk me through      11· · street they determine, and they'll try to -- and I
12· · that process.· Once you're notified of a spill,      12· · would do the same thing.· Try to figure out how
13· · what are the practical steps, the first thing that   13· · we're going to route traffic around this problem.
14· · your department would be doing?                      14· · So we're going to send traffic northbound west on
15· · A.· · · · ·So that's a different scenario as well    15· · -- I'm sorry, east on State to north Third Street
16· · because now we're going to rely on fire to tell us   16· · and then continue up north to Broad Street and
17· · what the scenarios -- what the shutdown is going     17· · then continue from there, or southbound the same
18· · to be.· So it's going to depend on what type of      18· · thing.
19· · chemical is spilled, what direction is wind is       19· · · · · · · ·And then depending on the length of the
20· · coming.· The fire chief or the fire boss is going    20· · closures depend on how involved it gets.· Usually
21· · to tell me or a patrol lieutenant, hey, we need      21· · if we call the Traffic Emergency Response Team,
22· · eight blocks south and four blocks west as a         22· · the thing I bring to the table that patrol doesn't
23· · containment area because of the HAZMAT of the        23· · have is I work with traffic engineering very
24· · fallout.· So that's going to be a different          24· · close, so I can get barricades and sign boards and

                                             Page 19                                                    Page 21


·1· · scenario than just traffic.· Now, we do those as     ·1· · cones and those types of things.
·2· · well, but that's going to be based on fire's         ·2· · Q.· · · · ·Okay.· Tell me a little bit more about
·3· · recommendation.                                      ·3· · that.· What is the process of actually blocking
·4· · Q.· · · · ·Okay.· We'll just call it an accident     ·4· · off a street, like, when you get involved?
·5· · where something gets -- something gets -- you        ·5· · A.· · · · ·Well, I mean, generally it's a cruiser,
·6· · know, it's not a -- let's get away from hazardous    ·6· · or at least when I get there.· But again for
·7· · waste then.                                          ·7· · long-term closures, particularly on the freeway,
·8· · · · · · · ·So just say it's an accident and it's     ·8· · that's -- it's not safe.· So we want to get some
·9· · closed down an intersection and it's reported        ·9· · arrow boards out there, we want to get -- you
10· · there's an officer on the scene.· What are the       10· · know, if you are going to close a freeway lane, we
11· · steps that happen from there?                        11· · want about a half a mile of cones.· There's
12· · A.· · · · ·I'm not sure of the question exactly.     12· · actually NHTSA rules about how to do that.· So
13· · Q.· · · · ·Yeah.· No problem.                        13· · we'll call in ODOT or city traffic engineers,
14· · · · · · · ·So I'm just trying to get -- so say       14· · they'll bring crews out with arrow boards, extra
15· · there's a traffic crash in the middle of say Broad   15· · cones, extra barrels, and we'll do the closures
16· · and High.· And what happens?· I assume that police   16· · according to the NHTSA guidelines if it's going to
17· · get called to the scene.· But I'm just trying to     17· · be more than two hours.· It's got to be worth the
18· · figure out the steps that the police department      18· · time to set it all up.· We don't want to set it
19· · would take.· Like is it originally dealt with by     19· · all up and immediately tear it back down.· But we
20· · the first officer who arrives?· How does it work?    20· · try to make it as safe as we can.· So, you know,
21· · A.· · · · ·Yeah, absolutely.· The first responding   21· · we'll replace the cruisers with maybe a road
22· · officer will see if they can take care of it.· We    22· · closed sign, but we'll still man the road closed
23· · generally have what's called a quick clear policy    23· · sign with the cruiser to make sure that it's
24· · in the division, so we try to get the street         24· · enforced.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 22                                                    Page 24


·1· · Q.· · · · ·Okay.· Are there any -- I guess maybe I   ·1· · plans for that, so I'm sure you'll get to that.
·2· · want to use term pre-plans essentially.· But are     ·2· · · · · · · ·But as things kind of quieted down and
·3· · there any, you know, plans in place?· You know, I    ·3· · the protests became more of a weekend event, you
·4· · think like, for example -- an example you used is    ·4· · know, like, a planned -- we know there's going to
·5· · we're going to have something nasty that happens     ·5· · be a protest at the statehouse on Saturday.· As a
·6· · on 71 at, say, like, 17th or something like that.    ·6· · matter of fact, there was one today.· So in the
·7· · Are there existing plans in place that say, all      ·7· · emergency operations center there's -- I have a
·8· · right, if we have a traffic accident in this area    ·8· · traffic plan for the statehouse that predesignates
·9· · and we need to reroute people, here is how we are    ·9· · 10 traffic posts, 20 traffic cones, four road
10· · going to do it?                                      10· · closed signs.· And whether I'm there or not, any
11· · A.· · · · ·There are not for traffic accidents.      11· · commander or deputy chief would be able to look at
12· · There are for other things.· We do presidential      12· · that and say I need 10 cars at these locations,
13· · visits and vice presidential visits, so              13· · and then they would call me and I would call city
14· · motorcades.                                          14· · traffic engineers to get the four road closed
15· · Q.· · · · ·Right.                                    15· · signs and the 20 traffic cones.· For a protest at
16· · A.· · · · ·We always pull out old plans,             16· · the statehouse, generally we're not going to shut
17· · especially if we're going to similar locations or    17· · traffic down unless the protest spills into the
18· · we're going to use some parts of the -- some legs    18· · street and becomes dangerous to the protesters or
19· · of the same original plan.· So we'll use that as a   19· · the motoring public.· At that point, though, we
20· · starting point.· During the protest, for example,    20· · predesignated where we would close off a protest
21· · I created two or three traffic plans for the         21· · that's limited to the area around the statehouse.
22· · statehouse and city hall that we could use on a      22· · Q.· · · · ·So you mentioned you created these
23· · recurring basis and that could be used when I        23· · plans.· And do you know when -- I mean, I want to
24· · wasn't there.                                        24· · say the protest began on May 28th.· Do you know

                                             Page 23                                                    Page 25


·1· · · · · · · ·But generally speaking, we evaluate       ·1· · how quickly you put those plans together or --
·2· · each situation because they're always different.     ·2· · A.· · · · ·So we have totally different plans that
·3· · It's hard to say you're going to have -- this is     ·3· · we used in May and June, which were much bigger,
·4· · the plan for 71 and Morse because you don't know     ·4· · much more labor intensive.· The plan I just
·5· · if there's going to be HAZMAT involved in it or      ·5· · described to you with the 10 traffic posts
·6· · the length of the closure and all of those kind of   ·6· · probably wasn't born until about August when this
·7· · things.· But like I mentioned earlier, we operate    ·7· · was -- when it was obvious we were going to
·8· · under the philosophy that we're going to try to      ·8· · continue to have protests, and I can't be here
·9· · close a freeway at a freeway.                        ·9· · seven days a week.
10· · Q.· · · · ·Got it.· Now, that's very helpful.        10· · Q.· · · · ·Right.
11· · Thank you.                                           11· · A.· · · · ·Chief Woods asked me at the time if I
12· · · · · · · ·You had mentioned that you had put in     12· · could create a plan to put up in the EOC that all
13· · some plans during the protest.· Are you referring    13· · the commanders could have.· It's kind of like
14· · to the protests in late May and early June?          14· · traffic for dummies, for lack of a better way to
15· · A.· · · · ·I am, sir.                                15· · say it.· But it literally shows post 1310, it's on
16· · Q.· · · · ·Okay.                                     16· · a map, it's colored, numbered.· So you can look
17· · A.· · · · ·Actually all year for all of 2020.        17· · right at it and go post 2 is right here, and
18· · Q.· · · · ·Okay.· So can you tell me a little bit    18· · there's one intersection at Gay and Third that's a
19· · more about those plans.· Like how are they           19· · little bit complex that takes 20 traffic cones.
20· · created?· Who was involved?                          20· · So it's a diagram of the traffic cone pattern, and
21· · A.· · · · ·Yeah.· Early during the protests in       21· · then the four places we'd put road closed signs up
22· · May and the first part of June, I was literally      22· · if it was going to last very long.
23· · there 16 hours a day, so I would coordinate those    23· · Q.· · · · ·Got it.
24· · plans if need be.· Actually, we did different        24· · · · · · · ·Do you know approximately when Woods

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 26                                                    Page 28


·1· · asked you to do that?                                ·1· · Q.· · · · ·All right.· "Innocent traffic" is my
·2· · A.· · · · ·No.· It was just we were in meetings      ·2· · phrase for the day.· Thank you very much for that.
·3· · constantly about protests.· And at some point I      ·3· · That was awesome.
·4· · couldn't be there on a Saturday and Chief Woods      ·4· · · · · · · ·All right.· So in terms of where you
·5· · was a deputy chief at the time and he said, hey,     ·5· · get -- I guess let me see if I'm getting at this
·6· · could you put a plan together that patrol could      ·6· · well.· But I assume that implementation of a plan
·7· · just initiate, like, without calling in traffic      ·7· · like this, like the one you were just describing
·8· · resources spontaneously?· And I said yes, sir.       ·8· · on the numerous city blocks, was that downtown by
·9· · And that's how that particular plan was born.· And   ·9· · the way?
10· · then there's a spinoff of it for the city hall       10· · A.· · · · ·I'm sorry.· Was the traffic pattern
11· · that adds three more traffic posts that would        11· · downtown?
12· · incorporate the area around city hall as well.       12· · Q.· · · · ·I'm so sorry.· I confused this and then
13· · Q.· · · · ·Okay.· And do you know if that Saturday   13· · I started talking about innocent traffic.
14· · was just a few days after the protests began or      14· · · · · · · ·But you had mentioned at one point
15· · was it further down the road than that?              15· · there was a large, large area sectioned off to
16· · A.· · · · ·No, it was definitely sometime late       16· · deal with the protests.· Was that downtown?
17· · summer, mid to late summer.· It had nothing to do    17· · A.· · · · ·Yes, sir.
18· · with the initial first six weeks of the protest or   18· · Q.· · · · ·Okay.· Do you know if it included the
19· · riots.· Now, I do have plans for that period of      19· · intersection of Broad and High?
20· · time as well.                                        20· · A.· · · · ·Oh, absolutely.
21· · Q.· · · · ·What do you mean by that?                 21· · Q.· · · · ·Okay.· Do you have any idea how far
22· · A.· · · · ·Well, I mean, there are -- there are      22· · north it went from that or --
23· · plans that we used during the actual rioting and     23· · A.· · · · ·Well, starting on the second day of the
24· · protesting that we repeated, and I have those        24· · riots, so May 29th, we did an inner perimeter

                                             Page 27                                                    Page 29


·1· · plans as well.· That's a different animal, but I     ·1· · between Spring Street and 70 and 315 to the west
·2· · have those plans.                                    ·2· · and Fourth Street to the east.· And then starting
·3· · Q.· · · · ·Are those plans in writing anywhere or?   ·3· · on the third night, we expanded that.· We'd kept
·4· · A.· · · · ·Yes.                                      ·4· · that inner perimeter we called it and we expanded
·5· · Q.· · · · ·And those are sort of put together more   ·5· · an outer perimeter clear out to the inner belt, so
·6· · on the fly, is that --                               ·6· · 670, 70, 71 and 315.· Not all day, but during --
·7· · A.· · · · ·Well, in the case of the riots, they      ·7· · during peak protest riot hours, you know, when we
·8· · were put together on the fly.· And what ultimately   ·8· · needed to.
·9· · we had to do is we tried for a couple days to just   ·9· · Q.· · · · ·Got it.
10· · keep a perimeter around protesters and rioters       10· · · · · · · ·Peak protest is good.
11· · that was always in a state of movement, and it was   11· · A.· · · · ·Yeah.· Peak hours.
12· · nearly impossible to do.· At some point we decided   12· · Q.· · · · ·Peak hours.
13· · we had to put a -- like, a solid perimeter around    13· · · · · · · ·Do you have any idea when those peak
14· · about a 15-square block area.· And the goal being    14· · hours -- oh, does peak hours mean something to
15· · to, A, protect the protesters and the -- and the     15· · you?· Is it a particular period of time or is it
16· · police and, B, to turn innocent traffic out of the   16· · just --
17· · area.· Because we couldn't just have traffic         17· · A.· · · · ·No.· Well, it's kind of mission
18· · flowing in the area and then getting bottlenecked    18· · critical.· So like the second night when we first
19· · and getting caught in these roving protests.· And    19· · established the inner perimeter, it was because we
20· · then we also have to provide ingress and egress      20· · couldn't get control of the downtown area.
21· · for fire and medics and things like that.· So we     21· · Rioters were being resupplied by vehicles driving
22· · had to at some point start doing some kind of        22· · into the area.· We had SUVs, dirt bikes, cars
23· · traffic containment for a larger area around the     23· · doing doughnuts, operating recklessly, tearing up
24· · statehouse.                                          24· · the Columbus Commons.· And they were putting

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 30                                                    Page 32


·1· · everybody at risk in the downtown area.· So that's   ·1· · A.· · · · ·Yeah.· But -- yes, that was the first
·2· · when we decided we had to, like, lock down that      ·2· · night of the plan -- that was the night I was
·3· · area I just described to you to prevent any          ·3· · called into work about 8:30 that evening.· On my
·4· · vehicle traffic from getting in or out, except for   ·4· · way in, I started understanding the gravity of the
·5· · police, fire and the media and a few nonessential    ·5· · situation.· I was listening to the radio and I
·6· · people.· Like Grant Hospital was caught up in        ·6· · could hear what was going on.· I called in from
·7· · parts of that.· Like somebody might have an          ·7· · home nine motorcycle officers and the two
·8· · emergency --                                         ·8· · motorcycle sergeants.· I had on duty second shift
·9· · Q.· · · · ·Sure.                                     ·9· · freeway.· And then at 9:30 at night, I pulled in
10· · A.· · · · ·-- so we had to obviously let those       10· · third shift freeway to come on duty and I held
11· · people through.· But that was set up based on the    11· · second shift overtime.· Had about 30 traffic
12· · necessity of the situation.· As the days             12· · officers and myself.· And that entire night until
13· · progressed, we generally briefed a roll call at      13· · about 5:30 in the morning, we essentially just
14· · 5:30, not every day but some days, with the mutual   14· · worked to keep a perimeter around the moving riots
15· · aid officers and the traffic officers and the        15· · to keep innocent traffic turned out of the area
16· · National Guard.· And then we implemented the         16· · and to try to protect the flanks of the officers
17· · traffic plan generally around 7:00, but it was       17· · and the crowds to prevent cars from driving into
18· · always on the approval of the incident commander     18· · the crowds at high speeds or being operated
19· · when he felt it was necessary.· So sometimes a       19· · recklessly or resupplying the rioters.
20· · little later, sometimes a little faster.             20· · · · · · · ·Late that night we tried to put an
21· · Q.· · · · ·Okay.                                     21· · impromptu inner perimeter together like I
22· · A.· · · · ·Based on the crowd being in the street,   22· · described to you earlier, Spring Street to 70.
23· · you know, on one of the days just as an example,     23· · And this was probably 2:30, 3:30 in the morning,
24· · crowd size was estimated as 5,000 people, and they   24· · 315 to north Fourth Street.· But I only had 30

                                             Page 31                                                    Page 33


·1· · were walking through -- you know, northbound on      ·1· · people, so we couldn't cover alleys and parking
·2· · High Street, northbound on Fourth Street, Spring     ·2· · lots and, you know, you -- cars can still come in
·3· · Street, going the wrong way against traffic and      ·3· · and get out.· We just -- we tried to do the best
·4· · totally gridlocking traffic and traffic motorists,   ·4· · we could.· And I tried to keep officers still with
·5· · so that was a day we were trying to rush to get it   ·5· · the moving field forces and -- and rioters, and it
·6· · out.                                                 ·6· · was -- it was extremely difficult to do.
·7· · Q.· · · · ·Got it.· Thank you.· That's very          ·7· · · · · · · ·On the second night, so Friday night
·8· · helpful.                                             ·8· · the 29th, came back in at, like, 1:00 in the
·9· · · · · · · ·Do you know -- I guess I'm just going     ·9· · afternoon, watched it develop all day long, tried
10· · to ask you sort of about the level -- we're going    10· · the same plans we tried the night before.
11· · to be talking a little bit about bringing in other   11· · Somewhere close to midnight it was totally out of
12· · departments in a little bit.· But I'm just trying    12· · control, there -- people were just -- you know,
13· · to get a feel for the amount of officers that        13· · things were burning, there was looting going on.
14· · would be involved in setting up a plan like that.    14· · And it was widespread, it was all over from
15· · I guess the person power -- maybe you understand     15· · Bicentennial Park clear up to Spring Street and
16· · what I'm talking about.· But the level of effort I   16· · from, you know, city hall east to Fourth and Fifth
17· · guess is what I would say.                           17· · Streets.· And it was very, very widespread.· It
18· · A.· · · · ·Yeah.· I mean, I'd almost have to walk    18· · was nearly impossible to keep any kind of a
19· · you through the timeline of how it evolved if        19· · perimeter around that.
20· · that's what you're asking me to do.                  20· · · · · · · ·One of the patrol lieutenants called
21· · Q.· · · · ·Sure.· We could try that a little bit.    21· · and said, hey, can you shut down traffic to the
22· · I mean, do you remember, for example, on the 28th    22· · part of the downtown area to this?· And I said I
23· · eventually a plan was implemented?· That's the       23· · couldn't do it with the number of people I had.
24· · first night of the protests, a Thursday.             24· · And I did not want to pull patrol officers out of

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 34                                                    Page 36


·1· · field forces to come work traffic.                   ·1· · so no traffic could exit off of 670, 70 or 71 or
·2· · · · · · · ·I ended up going to the emergency         ·2· · 315 on into downtown, and we closed all the
·3· · operations center with all the bosses and outside    ·3· · secondary roads.· And unless you had a place to
·4· · agencies that were there, which was, like,           ·4· · be, an address, you know, you had to be at work,
·5· · Franklin County and Ohio State Highway Patrol,       ·5· · had to go to the hospital, we turned you away from
·6· · Fire, other agencies.· We had a meeting about it.    ·6· · downtown.· No deliveries.· No Uber.· No Uber Eats.
·7· · I suggested and it was discussed reaching out for    ·7· · You know, no random vehicles that didn't have a
·8· · mutual aid, got approval from the incident           ·8· · reason to be in the downtown area.· We were less
·9· · commander.· That night we reached out I think we     ·9· · stringent on the outer perimeter and more
10· · had approximately 24 mutual aid officers respond.    10· · stringent on the inner perimeter.· The inner
11· · · · · · · ·I had them meet offsite in a lot next     11· · perimeter was pretty strictly police, fire, media,
12· · to Vets Memorial west of downtown.· When I say we,   12· · and anybody that had to absolutely be in the area,
13· · that night I did not go out on the briefing, my      13· · a resident, somebody going to the hospital,
14· · sergeants did because it was a very fluid,           14· · something like that.
15· · evolving emergency.· But they met them there and     15· · Q.· · · · ·Okay.· Thank you.
16· · kind of briefed them, recorded what agencies were    16· · · · · · · ·Just I think you mentioned that's the
17· · there.· And it wasn't like we assigned them to       17· · third day of the -- of what was happening.· So do
18· · traffic posts, but we wanted to, like, lock down     18· · you have any idea -- I know you said that started
19· · that inner perimeter that I described to you.· So    19· · around, like, 1:00 p.m.· Do you have any idea if
20· · we put them in, like, 10-cruiser convoys, and then   20· · High Street was ever closed down during that time
21· · my -- two of my sergeants led them around in a       21· · period or any portion before it, before that time?
22· · line and literally would come to a parking lot and   22· · A.· · · · ·I'm sorry.· What are you saying started
23· · said you're going to be here in this parking lot,    23· · at 1:00 p.m.?
24· · no southbound traffic, take the next one to the      24· · Q.· · · · ·Well, no.· I'm so sorry.· I think you

                                             Page 35                                                    Page 37


·1· · alley.· You're going to be here in the alley, no     ·1· · had mentioned that you originally sought mutual
·2· · southbound traffic.· My traffic guys took the        ·2· · aid, bringing more people in around 1:00 p.m.· Did
·3· · major intersections.· We used all of those mutual    ·3· · I get that wrong?· It's okay.· I get things wrong.
·4· · aid cars to plug the gaps.                           ·4· · A.· · · · ·No.· So on the second day, the decision
·5· · Q.· · · · ·Got it.                                   ·5· · was made about midnight to do the mutual aid
·6· · A.· · · · ·That was Day 2.                           ·6· · request, that would have been on Friday night.
·7· · · · · · · ·Day 3 it was obvious in the afternoon     ·7· · · · · · · ·On Saturday I had to sleep at some
·8· · it was growing and was potentially going to be a     ·8· · point.· I was getting off 5:00, 6:00 in the
·9· · bigger problem, so that would have been Saturday     ·9· · morning and I left one of my sergeants in charge
10· · night.· And I came in early in the afternoon, and    10· · to be -- stand in my place while I was sleeping
11· · through discussions in the afternoon got approval    11· · for a few hours every day.· So I would get back as
12· · from the incident demand commander to make the       12· · early in the afternoon as I could.
13· · mutual aid request earlier in the day.· And that     13· · · · · · · ·When I came in in the afternoon on
14· · day was the largest response we had for mutual aid   14· · Saturday, the discussion was -- because it's about
15· · cruisers, which was about 96 I think was about the   15· · a five-hour proposition to do the mutual aid
16· · number.                                              16· · request.· So we put the request out, it takes a
17· · Q.· · · · ·Wow.· Okay.                               17· · couple hours for agencies to respond and then to
18· · A.· · · · ·So 96 officers and/or cruisers.· And      18· · get their people to the staging area where we're
19· · then starting Sunday, the National Guard had --      19· · going to do our traffic briefing and deploy them.
20· · now starting Saturday night, the Mayor declared an   20· · And then once -- the briefing itself takes about
21· · emergency.· And so starting that night when we had   21· · an hour.· And then once we would deploy them, the
22· · the 96 officers, based on the emergency, we          22· · inner perimeter took an hour and a half to put in
23· · decided to do an inner perimeter and an outer        23· · place, depending on the resistance we got from the
24· · perimeter.· So we moved it out on the inner belt,    24· · crowds as we were trying to work our way around

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 38                                                    Page 40


·1· · with these officers.· And about two hours to put     ·1· · ultimately came up with later this summer, he
·2· · the outer perimeter in place.· So in addition to     ·2· · would have had 10 cruiser to do that with.
·3· · the mutual aid, you know, we're trying -- as day     ·3· · Q.· · · · ·Okay.
·4· · three and on, four and five goes on, now I'm         ·4· · A.· · · · ·He could also have pulled from patrol
·5· · integrating dozens of National Guard troops,         ·5· · if he needed to.· To my knowledge, he never
·6· · Franklin County Engineer dump trucks, ODOT crews.    ·6· · implemented any kind of traffic pattern before I
·7· · You know, I can't close the freeway ramp with a      ·7· · got into work in the afternoon.
·8· · cruiser.· So I had to bring in Traffic Emergency     ·8· · Q.· · · · ·Got it.
·9· · Response Team from City of Columbus and from the     ·9· · · · · · · ·Okay.· Just -- and my guess this is not
10· · State to put up the arrows and the long tapers of    10· · your area, but I just want to see what falls
11· · cones, you know, to make it safe for the motoring    11· · within traffic and what doesn't.· Does your -- I
12· · public.· I just can't put a cruiser across the       12· · keep wanting to say the organization you're in
13· · ramp and say it's closed all night.                  13· · charge of, which is obviously incorrect.· So --
14· · Q.· · · · ·Right.· Right.· Okay.· Just back to       14· · but does your -- does your -- what you control,
15· · that Saturday, the third day of the protests.· So    15· · would you ever have any involvement in clearing
16· · you made the request around 1:00.· And I get it,     16· · people out of an area to allow traffic to come
17· · that takes some time to implement?                   17· · through?· For example, if I have a bunch of
18· · A.· · · · ·I just want to clarify on the time. I     18· · protesters in an intersection, would you ever have
19· · don't -- I probably have it in my log or my notes    19· · -- excuse me.· I can't talk.
20· · anywhere, but I don't know exactly the time.· It     20· · · · · · · ·If I had a bunch of protesters jamming
21· · was sometime in the afternoon that gave us three-    21· · up an intersection or -- would you ever -- would
22· · or four-hour leeway before the 5:30 roll call        22· · it ever be your responsibility to send people in
23· · time.· I can tell you that.                          23· · to clear them out of there to make sure traffic
24· · Q.· · · · ·Cool.                                     24· · could go there?

                                             Page 39                                                    Page 41


·1· · · · · · · ·Do you know -- do you know the -- do      ·1· · A.· · · · ·No.· Never.· And I would coordinate --
·2· · you know if any streets had been closed earlier in   ·2· · so I was -- me, personally, was generally in the
·3· · the day on Saturday before you decided to seek       ·3· · emergency operations center most of the time. I
·4· · mutual aid?                                          ·4· · went out every day starting day 3 and did an
·5· · A.· · · · ·They had not.                             ·5· · hour-long briefing with all the troops, mutual
·6· · Q.· · · · ·Okay.                                     ·6· · aid, National Guard, whoever, my guys, whoever was
·7· · A.· · · · ·No roads were closed.· There was          ·7· · there, instructions for the day, what radio
·8· · protests throughout the day, but they stayed on      ·8· · channels and all those kinds of things.· And the
·9· · the statehouse grounds.                              ·9· · instructions to traffic -- well, first of all, we
10· · Q.· · · · ·Okay.· If they had stayed off the         10· · wouldn't put the traffic plan in that intersection
11· · grounds, if they had gone into the street, would     11· · if it was occupied by protesters or rioters.
12· · roads have been closed?                              12· · Q.· · · · ·Right.
13· · A.· · · · ·Yeah.· My first shift sergeant was        13· · A.· · · · ·And second of all, for the course of
14· · there monitoring it with -- and he had first shift   14· · the shift I instructed everybody working traffic
15· · freeway patrol, all the motors and all of second     15· · that, A, I wanted them to wear a helmet or have it
16· · and third shift freeway I put on the same hours      16· · close by because we had -- I had nine damaged
17· · starting, like, the second day.· So everybody was    17· · cruisers from rocks and bricks being thrown
18· · coming in at like 4:30, 5:00 in the evening except   18· · through the windows.· And I instructed every
19· · for first shift motors.· We were all working         19· · officer to have a gas mask on because we were not
20· · 12-hour -- I'm sorry, except for first shift         20· · going to abandon the traffic post just because
21· · freeway.· And all the people assigned to me were     21· · there was gas in the area.· They were also
22· · at least 12-hour shifts at that point.               22· · instructed though should a crowd approach their
23· · · · · · · ·So had they had a need to implement       23· · intersection or it became unsafe at any point,
24· · some kind of an emergency traffic plan like we       24· · they were to back off and let the crowd have it.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 42                                                    Page 44


·1· · The primary goal was to keep innocent traffic out    ·1· · for me, I had them working hours something like
·2· · of there, you know, to prevent the rioters from      ·2· · 4:30 p.m. to 4:30 a.m.· I staggered it on some
·3· · being resupplied and all of those types of things.   ·3· · days so that third shift would be there to relieve
·4· · We can black off two blocks, let the crowd go        ·4· · in the morning so they weren't all coming in at
·5· · through.· And when the crowd is clear, put the       ·5· · 4:30.· But a roll call time would be 5:30.
·6· · traffic plan back in place again.· That's what I     ·6· · Logistically though, I wouldn't let the motorcycle
·7· · instructed and that's what always happened.          ·7· · officers bring down motorcycles, just because
·8· · Q.· · · · ·Got it.                                   ·8· · they're not protected, so it limited the number of
·9· · · · · · · ·And that was from the beginning of the    ·9· · vehicles I had.· And then about -- I don't know --
10· · protests?                                            10· · three or four or five days past May 28th, I was
11· · A.· · · · ·That was from Day 1.                      11· · able to get at least four or five -- maybe six
12· · Q.· · · · ·If it's okay with everybody, I do have    12· · even plain cars from our impound lot to give to
13· · some more, but I'm hoping to be as efficient as      13· · the motorcycle officers so at least they could
14· · possible.· And it would do me a lot of good in       14· · drive a car to the location.· So any given day, 10
15· · terms of timing to take a quick break.· Would that   15· · officers and a sergeant during the daylight hours,
16· · be all right everyone?· Do you want to reconvene     16· · that general period.· And 35 or so officers and
17· · at, say, 3:10?· Would that be all right?             17· · four sergeants at night.
18· · A.· · · · ·Fine by me.                               18· · Q.· · · · ·Okay.· Thank you.· Just one second
19· · Q.· · · · ·Yeah.                                     19· · here.· Most attorneys would tell you they just
20· · · · · · · ·(A short recess is taken.)                20· · have a few more questions.· That's not true.· But
21· · BY MR. FORMAN:                                       21· · I try to keep my word on things like that.
22· · Q.· · · · ·Okay.· With regard to traffic, the        22· · · · · · · ·So do you have any idea for how many
23· · decision to bring in mutual aid, was that decision   23· · mutual aid entities were called for assistance
24· · that you had the ability to make independently?      24· · during the protests?

                                             Page 43                                                    Page 45


·1· · A.· · · · ·Probably not.· And it all times was       ·1· · A.· · · · ·Do you mean about agencies?
·2· · made by an incident commander.                       ·2· · Q.· · · · ·Yeah.· Yeah.
·3· · Q.· · · · ·Okay.· Fair enough.                       ·3· · A.· · · · ·It was right around 35 approximately,
·4· · · · · · · ·Do you have any feel for the -- if you    ·4· · 35, 38, something like that.
·5· · were to bring in a bunch of mutual aid officers,     ·5· · Q.· · · · ·Okay.· Are there any particular
·6· · if that would incur additional expense for the       ·6· · difficulties with closing down the downtown area
·7· · department?                                          ·7· · of the city as opposed to other areas?
·8· · A.· · · · ·At no extra expense for the department.   ·8· · A.· · · · ·I'm not sure I understand the question.
·9· · Q.· · · · ·Okay.· And I think you may have said      ·9· · I mean, every area is going to have its own
10· · this earlier, but I'm just trying to figure out at   10· · challenges.· Usually we close it at night so that
11· · a given time the amount of officers which would be   11· · it wasn't a large work crowd or, you know, that
12· · available to you -- I mean, you told me how many     12· · kind of thing if that's what you're asking.
13· · people work for you.· But I assume that they also    13· · Q.· · · · ·Yeah, I think so.· You wouldn't say
14· · get to sleep periodically.· So the officers that     14· · it's any harder to close down a downtown area than
15· · were available to you, about how many -- I'm just    15· · some other area of the city; is that a fair
16· · saying without calling in mutual aid, about how      16· · statement?
17· · many officers would you have access to and           17· · A.· · · · ·Well, yeah, depending on the time of
18· · vehicles to effectuate a shutdown of traffic in an   18· · day and what's going on downtown, you know, if
19· · area of the city?                                    19· · people are working downtown and there's rush hour,
20· · A.· · · · ·So because it's 24 hour a day, I had to   20· · then obviously that's a big hit.· If I had to
21· · have officers there.· I had first shift, so nine     21· · close down the area around Ohio State campus
22· · -- I'm sorry, 10 officers and a sergeant that        22· · depending on what's going on, that could be a big
23· · worked, like, 6:30 a.m. to 6:30 p.m.                 23· · hit.· You know what I mean?
24· · approximately.· And then everybody else that works   24· · Q.· · · · ·Right.· But if it's not rush hour,

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 46                                                      Page 48


·1· · would that be -- it's not much harder than           ·1· · · · · · · · · · · · ·- - - - -
·2· · anywhere else in the city?                           ·2· · · · · · ·Thereupon, the foregoing proceedings
·3· · A.· · · · ·That's probably fair.                     ·3· · · · · · ·concluded at 3:20 p.m.
·4· · · · · · · ·MR. FORMAN:· Okay.· I think we're all     ·4· · · · · · · · · · · · ·- - - - -
·5· · set.· Alana, can -- I'm going to ask you for those   ·5
·6· · written traffic plans.                               ·6
·7· · · · · · · ·MS. TANOURY:· The traffic plans.· Okay.   ·7
·8· · Can you send me an e-mail with the --                ·8
·9· · · · · · · ·MR. FORMAN:· I will totally have          ·9
10· · somebody send me an e-mail to remind me to send      10
11· · you an e-mail, so, yes, for sure.                    11
12· · · · · · · ·MS. TANOURY:· Okay.· I mean, there is     12
13· · so much discovery in this case, so the extent you    13
14· · can get it to me in writing, that would be           14
15· · helpful.                                             15
16· · · · · · · ·MR. FORMAN:· Absolutely.· I totally get   16
17· · it.· I hear you.· Yes.· I see the traffic.· So       17
18· · yeah, that's all I have.· Thank you so much for      18
19· · sitting through this.· I really appreciate it,       19
20· · everyone.                                            20
21· · A.· · · · ·You're welcome.                           21
22· · · · · · · ·Just to clarify one point on the          22
23· · traffic plans.                                       23
24· · Q.· · · · ·Sure.                                     24

                                             Page 47                                                      Page 49


                                                           ·1·   ·State of Ohio· · ·:· · · ·C E R T I F I C A T E
·1· · A.· · · · ·So I have, like, a map for the bigger     · ·   ·County of Franklin: SS
·2· · perimeters and stuff.· But what you're probably      ·2
                                                           · ·   · · ·I, Stacy M. Upp, a Notary Public in and for the
·3· · going to see or what you're asking for is like the   ·3·   ·State of Ohio, certify that Lieutenant Paul Weiner
·4· · rosters, which lists locations by who was assigned   · ·   ·was by me duly sworn to testify to the whole truth
                                                           ·4·   ·in the cause aforesaid; testimony then given was
·5· · where.                                               · ·   ·reduced to stenotype in the presence of said
·6· · Q.· · · · ·Okay.                                     ·5·   ·witness, afterwards transcribed by me; the
                                                           · ·   ·foregoing is a true record of the testimony so
·7· · A.· · · · ·I assume that's what you're asking for.   ·6·   ·given; and this deposition was taken at the time
·8· · Q.· · · · ·Yeah.· But there is a map?                · ·   ·and place specified on the title page.
                                                           ·7
·9· · A.· · · · ·Yeah.· I have a handwritten map that      · ·   · · ·Pursuant to Rule 30(e) of the Federal Rules of
10· · doesn't really -- it's not what you're looking for   ·8·   ·Civil Procedure, the witness and/or the parties
                                                           · ·   ·have not waived review of the deposition
11· · probably.· I can -- you're welcome to it, but it's   ·9·   ·transcript.
12· · Xs on a -- and highlighted lines on a black and      10·   · · ·I certify I am not a relative, employee,
                                                           · ·   ·attorney or counsel of any of the parties hereto,
13· · white piece of paper.· The actual locations are      11·   ·and further I am not a relative or employee of any
14· · recorded on the daily rosters.                       · ·   ·attorney or counsel employed by the parties hereto,
                                                           12·   ·or financially interested in the action.
15· · Q.· · · · ·Okay.· Yeah.· I'll take a look at that.   13·   · · ·IN WITNESS WHEREOF, I have hereunto set my hand
                                                           · ·   ·and affixed my seal of office at Columbus, Ohio, on
16· · But you're right.· It may be beyond my feeble        14·   ·February 23, 2021.
17· · intellect.· I would not be surprised.                15
                                                           16
18· · A.· · · · ·It's pretty rough, the map.               17
19· · Q.· · · · ·All right.· Cool, everyone.· Well, you    18
                                                           19
20· · guys take care, all right?                           · ·   ·______________________________________________
21· · A.· · · · ·Thanks.                                   20·   ·Stacy M. Upp, Notary Public - State of Ohio
                                                           · ·   ·My commission expires August 6, 2021.
22· · · · · · · ·MS. TANOURY:· Thanks.                     21
23· · · · · · · ·MR. FORMAN:· Thank you very much.         22
                                                           23
24· · · · · · · · · (Signature not waived.)                24


           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                                                Page 50



· · · · Witness Errata and Signature Sheet
· · · · ·Correction or Change Reason Code
· ·1-Misspelling· 2-Word Omitted· 3-Wrong Word
· · ·4-Clarification· 5-Other (Please explain)
Page/Line· · ·Correction or Change· · ·Reason Code
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
I, Paul Weiner, have read the entire transcript of
my deposition taken in this matter, or the same
has been read to me.· I request that the changes
noted on my errata sheet(s) be entered into the
record for the reasons indicated.
Date__________Signature___________________________
The witness has failed to sign the deposition
within the time allowed.
Date__________Signature___________________________
· · · · · · · · · · · · · Ref: SU301373PW· S-SU P-BW




           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                     6:00 37:8             amount 31:13          begin 6:3,12         car 44:14
     1               6:30 10:19 43:23        43:11               beginning 42:9       care 19:22 47:20
                                           and/or 14:13          behalf 5:12,14       cars 24:12 29:22
1 42:11                                      35:18
                          7                                       9:13,17               32:17 33:2 35:4
10 24:9,12 25:5                            animal 27:1                                  44:12
                                                                 belt 29:5 35:24
  40:2 43:22 44:14   70 15:22 16:9         appreciative          Bicentennial         case 27:7 46:13
10-cruiser 34:20       29:1,6 32:22 36:1     16:18                33:15               caught 27:19 30:6
100 7:21             71 16:1,4,14,17       approach 41:22        big 45:20,22         cautions 17:16
12-hour 39:20,22       22:6 23:4 29:6
                                           approval 30:18        bigger 17:18 25:3    CDP 9:19,23
                       36:1
1310 25:15                                   34:8 35:11           35:9 47:1
                     7:00 30:17                                                       center 24:7 34:3
142 16:14                                  approximately         bikes 29:22            41:3
                                             9:9 25:24 34:10
15-square 27:14           8                  43:24 45:3          bit 6:14 9:2 10:8    challenges 45:10
16 12:4 23:23                                                     12:9 15:11 18:5     channels 41:8
                                           area 8:18 17:20        21:2 23:18 25:19
161 16:1             8:30 32:3               18:23 20:4 22:8                          charge 10:11
                                                                  31:11,12,21
                                             24:21 26:12                                11:23 14:11 37:9
17 10:19                                     27:14,17,18,23      black 42:4 47:12
                          9                                                             40:13
17th 16:5 22:6                               28:15 29:20,22      block 27:14
                                             30:1,3 32:15                             check 8:4
1:00 33:8 36:19,     96 35:15,18,22                              blocking 20:2
                                             33:22 36:8,12                            chemical 18:19
  23 37:2 38:16                                                   21:3
                     9:30 32:9               37:18 40:10,16
                                             41:21 43:19 45:6,                        chief 18:20 24:11
                                                                 blocks 18:22 28:8      25:11 26:4,5
     2                                       9,14,15,21           42:4
                          A                                                           city 5:15 7:22
                                           areas 45:7            boards 20:24
2 25:17 35:6                                                                            9:12,13 10:16
                     a.m. 43:23 44:2       arrange 13:9           21:9,14               11:4,9,20 14:1
20 24:9,15 25:19                                                 born 25:6 26:9         16:8 18:10 21:13
                     abandon 41:20         arrangements
2020 9:22 23:17                              9:19                boss 8:24 18:20        22:22 24:13
                     ability 42:24                                                      26:10,12 28:8
24 12:17 34:10                             arrival 15:2          bosses 34:3            33:16 38:9 43:19
  43:20              absolutely 7:11
                       11:17 19:21         arrives 19:20         bother 6:17            45:7,15 46:2
28th 24:24 31:22       28:20 36:12                                                    Civil 9:14
  44:10                                    arrow 21:9,14         bottlenecked
                       46:16
                                           arrows 38:10           27:18               clarify 7:9 38:18
29th 28:24 33:8      access 43:17                                                       46:22
                                           arterial 12:16        break 42:15
2:30 32:23           accident 14:20                                                   clear 7:7 19:23
                                             13:8,18 16:20       bricks 41:17
                       15:3 19:4,8 22:8                                                 29:5 33:15 40:23
                                           assigned 34:17        bridge 13:2,4,6,7      42:5
     3               accidents 22:11         39:21 47:4
                     actual 26:23                                briefed 30:13        clearing 40:15
3 35:7 41:4                                assistance 44:23       34:16
                       47:13                                                          Cleveland 13:19
30 32:11,24                                assume 6:22           briefing 34:13
                     add 16:19               19:16 28:6 43:13                         close 13:4 20:8,
                                                                  37:19,20 41:5
30(b) 9:14           addition 38:2           47:7                                       10,24 21:10 23:9
                                                                 briefly 6:8            24:20 33:11 38:7
315 15:21,22 29:1,   additional 43:6       attend 11:22
  6 32:24 36:2                                                   bring 20:22 21:14      41:16 45:10,14,
                     address 36:4          Attorney's 5:16        38:8 42:23 43:5       21
35 44:16 45:3,4                                                   44:7
                     adds 26:11            attorneys 44:19                            closed 12:7 15:15
38 45:4                                                          bringing 31:11         19:9 21:22 24:10,
                     administration        August 25:6
3:10 42:17             5:6                                        37:2                  14 25:21 36:2,20
                                           awesome 28:3                                 38:13 39:2,7,12
3:20 48:3            affected 17:20                              Broad 13:3,19
                       20:4                                       17:1 19:15 20:16    closing 15:10
3:30 32:23                                      B                                       45:6
                                                                  28:19
                     afternoon 33:9
                       35:7,10,11 37:12,                         bunch 40:17,20       closure 12:13,15
     4                                     back 15:20,22          43:5                  14:14,15 15:19
                       13 38:21 40:7        16:2 20:5 21:19                             20:7 23:6
45 9:9               agencies 34:4,6,       33:8 37:11 38:14     bureau 9:1
                       16 37:17 45:1        41:24 42:6                                closures 17:18
4:30 39:18 44:2,5                                                burning 33:13          20:20 21:7,15
                     agreements 9:16       background
                                            17:22                                     colored 25:16
     5               ahead 11:6                                       C
                                           bad 17:7                                   Columbus 7:22
                     aid 9:16,20 10:3                                                   8:14 9:12 15:17,
5,000 30:24            30:15 34:8,10       barrels 21:15         call 9:7 10:18
                                                                                        18 29:24 38:9
                       35:4,13,14 37:2,                           12:13 19:4 20:21
5:00 37:8 39:18                            barricades 20:24       21:13 24:13         commander 8:24
                       5,15 38:3 39:4
5:30 30:14 32:13       41:6 42:23 43:5,    barring 20:1           30:13 38:22 44:5      9:1 24:11 30:18
  38:22 44:5           16 44:23                                                         34:9 35:12 43:2
                                           based 19:2 30:11,     called 9:14 19:17,
5th 9:22             AIU 15:7               22 35:22              23 29:4 32:3,6      commanders
                                                                  33:20 44:23           25:13
                     Alana 5:13 46:5       basis 22:23
                                                                 calling 26:7 43:16   commercial 8:21
     6               alley 35:1            began 24:24                                  10:20
                                            26:14                cameras 9:24
670 16:2 29:6 36:1   alleys 33:1                                                      Commons 29:24
                                                                 campus 45:21



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
complex 25:19                              dirt 29:22           established 29:19    foregoing 48:2
compliance 9:23            D               discovery 46:13      estimated 30:24      forgive 11:2
concept 15:11                              discussed 34:7       evaluate 23:1        Forman 5:8,9 6:2
                      daily 47:14
concluded 48:3                             discussion 37:14     evening 32:3           8:6,8 18:1,7
                      damaged 41:16                                                    42:21 46:4,9,16
condition 14:24                            discussions           39:18
                      dangerous 24:18                                                  47:23
  15:1                                      35:11               event 12:14 24:3
                      day 10:18 12:17                                                fortunate 15:17
cone 25:20                                 division 7:23 8:14   events 11:16 14:3
                       23:23 28:2,23                                                 four-hour 38:22
cones 21:1,11,15                            9:17 10:23 19:24    eventually 31:23
                       29:6 30:14 31:5
  24:9,15 25:19                            doughnuts 29:23                           Fourth 17:13 29:2
                       33:9 35:6,7,13,14                        evolved 31:19
  38:11                                                                                31:2 32:24 33:16
                       36:17 37:4,11       downtown 28:8,
                       38:3,15 39:3,8,17                        evolving 34:15       Franklin 34:5 38:6
conference 5:16                             11,16 29:20 30:1
                       41:4,7 42:11         33:22 34:12 36:2,   exclusively 10:3     free 6:16
confused 28:12         43:20 44:14          6,8 45:6,14,18,19   excuse 40:19         freeway 9:5
constantly 26:3        45:18
                                           dozens 38:5          existing 22:7          10:15,16 12:12,
containment           day-to-day 10:14                                                 16 15:13,21,23
  18:23 27:23                              drive 44:14          exit 36:1
                      daylight 44:15                                                   16:3,6 17:6 21:7,
continue 20:16,17                          driving 29:21        expanded 29:3,4        10 23:9 32:9,10
                      days 25:9 26:14       32:17
  25:8                                                                                 38:7 39:15,16,21
                       27:9 30:12,14,23                         expense 43:6,8
control 29:20          44:3,10             duly 5:21                                 freeways 8:20
                                                                express 5:4            15:16
  33:12 40:14         deal 8:11 28:16      dummies 25:14
                                                                extent 46:13         Friday 33:7 37:6
convoys 34:20         dealt 15:14 19:19    dump 16:4 38:6
                                                                extra 21:14,15
Cool 38:24 47:19      debating 14:18       duty 32:8,10          43:8
                                                                                          G
coordinate 12:18      decided 27:12                             extremely 33:6
  23:23 41:1           30:2 35:23 39:3          E                                    gaps 35:4
coordinator 11:1      decision 37:4                                  F
                                           e-mail 46:8,10,11                         gas 41:19,21
correct 8:16           42:23
                                           earlier 23:7 32:22                        gave 38:21
counsel 5:2           declared 35:20                            fact 24:6
                                             35:13 39:2 43:10                        Gay 20:10 25:18
countermeasures       defendants 5:14                           fair 14:11 43:3
                                           early 23:14,21         45:15 46:3         general 15:16
  10:21,23            deliveries 36:6        35:10 37:12                              17:12 44:16
countermeasures/      demand 35:12                              fall 11:14
                                           east 16:9,14                              generally 12:12
training 9:7                                                    fallout 18:24
                      demonstrations         20:15 29:2 33:16                         15:20 19:23 21:5
County 16:11,12        9:21                                     falls 40:10           23:1 24:16 30:13,
                                           Eats 36:6
  34:5 38:6                                                                           17 41:2
                      department 10:11     Ed 5:9 17:21         fast 20:1
couple 6:13 9:13       18:14 19:18 43:7,                                             George 9:22
  27:9 37:17                               effectuate 43:18     faster 30:20
                       8                                                             give 10:8 12:21
court 7:8                                  efficient 42:13      fatal 12:14,24
                      departments                                 14:19 15:13         18:9 44:12
cover 33:1             31:12               effort 31:16                              giving 17:21
                                                                feeble 47:16
crash 12:14,24        depend 18:18         egress 27:20                              Glenwood 13:3
  13:1 14:18,19        20:20                                    feel 6:16 9:3
                                           emergency 12:13        31:13 43:4         goal 27:14 42:1
  16:9 19:15 20:4     depending 20:19        14:4 20:21 24:7
crashes 11:12          37:23 45:17,22        30:8 34:2,15       felt 30:19           good 17:4 29:10
                                             35:21,22 38:8      field 33:5 34:1       42:14
create 25:12          deploy 37:19,21
                                             39:24 41:3                              Goodale 15:21
created 22:21         deposed 7:2                               figure 19:18 20:12
                                           employer 7:17,19,      43:10              Grant 30:6
  23:20 24:22         deposition 5:5,7       22 8:14
creation 11:19                                                  filtering 17:19      gravity 32:4
                      deputy 24:11 26:5    end 7:21
crews 21:14 38:6                                                fine 18:6 42:18      great 7:1,4 10:9
                      describing 28:7      ended 34:2                                 13:11
critical 15:1 29:18                                             fire 18:16,20
                      designated 9:12      enforced 21:24         27:21 30:5 34:6    gridlocking 31:4
CROSS-                 10:2,3 17:24                               36:11
                                           enforcement 8:21                          grounds 39:9,11
EXAMINATION           determine 13:6         9:6,20 10:12,20    fire's 19:2
  6:1                  14:20 20:11                                                   growing 35:8
                                           Engineer 38:6        five-hour 37:15
crowd 30:22,24        determined 15:2,                                               Guard 30:16
  41:22,24 42:4,5      6                   engineering          five-minute 20:6      35:19 38:5 41:6
  45:11                                      20:23
                      detouring 16:23                           flanks 32:16         guess 11:18
crowds 32:17,18                            engineers 13:5                             13:14 14:10
                      detours 13:10          21:13 24:14        flowing 17:15
  37:24                                                                               15:12 18:1 22:1
                                                                  27:18
cruiser 21:5,23       develop 33:9         entire 10:16,23                            28:5 31:9,15,17
                                             32:12              Floyd 9:22            40:9
  38:8,12 40:2        diagram 25:20
                                           entities 9:20        fluid 34:14          guidelines 21:16
cruisers 21:21        difficult 17:19
  35:15,18 41:17       33:6                  11:11 44:23        fly 27:6,8           guys 35:2 41:6
cut 17:13             difficulties 45:6    EOC 25:12            force 9:24            47:20
                      direction 18:19      essentially 9:18     forces 33:5 34:1
                                             22:2 32:13



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
                     identifiable 10:1    issue 7:14 12:19      lock 30:2 34:18      morning 32:13,23
     H               identified 9:15      issues 9:13           log 38:19             37:9 44:4
                     identify 5:2,3                             Logistically 44:6    Morse 13:18 16:5
half 14:17 15:5                                                                       23:4
 21:11 37:22         ignorant 11:2             J                long 25:22 33:9
                                                                  38:10              motor 10:19
hall 22:22 26:10,    immediately
                                          jamming 40:20                              motorcades
 12 33:16              21:19                                    long-term 21:7
                                          job 7:1,4                                   22:14
handle 11:3          implement 38:17                            looting 33:13
                       39:23              junction 15:20                             motorcycle 9:6
 13:21,22 16:23                                                 lot 11:10,22 14:23    32:7,8 44:6,13
 17:2                implementation       June 23:14,22           34:11,22,23
                       12:1 28:6            25:3                  42:14 44:12        motorcycles 8:20
handled 11:20
                                                                                      10:17 44:7
handwritten 47:9     implemented                                lots 33:2
                       30:16 31:23 40:6                                              motoring 24:19
happen 19:11                                   K                                      38:11
                     impossible 27:12                                M
happened 42:7                             killing 9:21                               motorists 31:4
                       33:18
happening 36:17                           kind 10:8,24          made 37:5 38:16      motors 39:15,19
                     impound 44:12
happy 8:11                                  15:17 17:2,12,14,    43:2                moved 35:24
                     impromptu 32:21        23 18:4 20:2 23:6
hard 23:3                                                       Madison 16:11,12     movement 27:11
                     incidence 12:7         24:2 25:13 27:22
harder 45:14 46:1                           29:17 33:18         main 12:16 13:17     moving 32:14
                     incident 12:14,20,
hazardous 13:1                              34:16 39:24 40:6     17:14                33:5
                       22 15:12 30:18
 19:6                  34:8 35:12 43:2      45:12               major 11:11 13:8     mutual 9:16,20
HAZMAT 12:14                              kinds 41:8             15:20,23 16:7        10:3 30:14 34:8,
                     included 28:18
 15:24 18:23 23:5                                                35:3                 10 35:3,13,14
                     including 9:22       knowledge 40:5
                                                                make 17:18            37:1,5,15 38:3
head 7:6 15:11                                                                        39:4 41:5 42:23
                     incorporate 26:12                           21:20,23 35:12
 18:4                                          L                                      43:5,16 44:23
                     incorrect 40:13                             38:11 40:23
health 7:14                                                      42:24
                     incur 43:6           labor 25:4                                      N
hear 7:21 8:10                                                  makes 15:9,14
 32:6 46:17          independently        lack 25:14             16:16
                       42:24                                                         nasty 22:5
held 32:10                                lane 21:10            man 21:22
                     Individual 13:20                                                National 30:16
helmet 41:15                              large 11:24 28:15     map 25:16 47:1,8,
                     individually 7:13       45:11               9,18                 35:19 38:5 41:6
helpful 23:10 31:8
 46:15               individuals 10:10    larger 27:23          mask 41:19           necessity 30:12
                       11:4                                                          needed 29:8 40:5
hey 17:21 18:21                           largest 35:14         materials 13:1
 20:8 26:5 33:21     ingress 27:20                                                   neighborhood
                                          late 23:14 26:16,     matter 24:6
high 19:16 20:3,9,   inhibit 7:14            17 32:20                                 17:1,17
 10 28:19 31:2                                                  Mattie 5:10
                     initial 26:18        law 9:20                                   neighborhoods
 32:18 36:20                                                    Mayor 35:20           13:20 17:16
                     initiate 26:7        led 34:21
highlighted 47:12                                               means 13:14          NHTSA 21:12,16
                     injury 14:18 20:2    leeway 17:22
Highway 16:12                                38:22              media 30:5 36:11     night 29:3,18
 34:5                innocent 27:16                                                   31:24 32:2,9,12,
                       28:1,13 32:15      left 37:9             medication 7:13
highways 15:18                                                                        20 33:7,10 34:9,
                       42:1                                     medics 27:21          13 35:10,20,21
                                          legs 22:18
hit 45:20,23         instructed 41:14,                          meet 34:11            37:6 38:13 44:17
                                          length 20:19 23:6                           45:10
hold 14:19             18,22 42:7
                                          level 31:10,16        meeting 34:6
home 32:7            instructions 41:7,                                              nod 7:5
                                          lieutenant 5:15,20    meetings 11:10,
                       9                                                             nonessential 30:5
hoping 42:13                                 6:5,7 8:17,20       22 26:2
                     integrating 38:5                                                nonlethal 9:24
hospital 14:24                               18:21              Memorial 34:12
 15:2 30:6 36:5,13   intellect 47:17                                                 north 16:1,4
                                          lieutenants 14:13     memory 7:15
hour 14:17 15:4,     intensive 25:4          33:20                                    20:15,16 28:22
                                                                mentioned 10:12       32:24
 19 37:21,22         intersection 19:9    life 15:7              12:7 23:7,12
 43:20 45:19,24        25:18 28:19                               24:22 28:14         northbound
                                          limited 24:21 44:8                          15:21 20:9,14
hour-long 41:5         40:18,21 41:10,                           36:16 37:1
                       23                 lines 47:12                                 31:1,2
hours 10:19 12:17                                               met 6:7 34:15
 13:5,8 14:8,17,22   intersections        listening 32:5                             notes 38:19
                                                                mid 10:18 26:17
 21:17 23:23 29:7,     35:3               lists 47:4                                 notified 12:18
 11,12,14 37:11,                                                middle 19:15          13:24 14:7,10,15
                     investigation        literally 23:22
 17 38:1 39:16         14:20,21 15:4                            midnight 33:11        18:12
 44:1,15                                     25:15 34:22
                                                                 37:5                notify 14:23 20:7
                     involved 11:5,7,     live 16:17 17:17
Hudson 16:5,17         15,18,21 20:20                           mile 21:11
                                          loads 15:24                                number 33:23
                       21:4 23:5,20                             minimal 7:20          35:16 44:8
     I                 31:14              location 44:14
                                                                mission 29:17        numbered 25:16
                     involvement 12:8     locations 22:17
idea 28:21 29:13       40:15                 24:12 47:4,13      monitoring 39:14     numerous 28:8
  36:18,19 44:22     involving 13:1                             Moore 8:24           nutshell 14:12



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
                      past 44:10            30:5 36:11          purview 11:14        reports 9:3
     O                patrol 9:5 10:15,    policies 9:23        put 16:13,14,24      represent 5:3
                       16 13:21 16:12       14:1,5               23:12 25:1,12,21    request 35:13
oath 5:6,17            18:21 20:22 26:6                          26:6 27:5,8,13
                                           policy 11:19,22,                            37:6,16 38:16
obvious 25:7 35:7      33:20,24 34:5        24 19:23             32:20 34:20
                       39:15 40:4                                37:16,22 38:1,10,   reroute 17:10
occupied 41:11                             portion 36:21         12 39:16 41:10        22:9
                      pattern 25:20
ODOT 21:13 38:6        28:10 40:6          possibly 6:11         42:5                resident 36:13
office 5:10,15,16     patterns 11:8        post 25:15,17        putting 29:24        residential 13:17
 16:13                 12:19                41:20                                    resistance 37:23
officer 13:21         Paul 5:20 6:5        posts 24:9 25:5           Q
                                                                                     resources 26:8
 19:10,20,22                                26:11 34:18
 41:19                peak 29:7,10,11,                                               respond 11:11
                                           potentially 35:8     question 6:15,22
                       12,13,14                                                        12:18 15:6,7,8
officers 9:9 10:19,                                              7:11 14:11 19:12
                      people 17:17 18:3    power 31:15           45:8                  34:10 37:17
 21 30:15 31:13
 32:7,12,16 33:4,      22:9 30:6,11,24     practical 18:13                           responding 14:13
                                                                questions 6:10,13
 24 34:10 35:18,       33:1,12,23 37:2,                                                19:21
                                           pre-plans 22:2        44:20
 22 38:1 43:5,11,      18 39:21 40:16,
                       22 43:13 45:19      predesignated        quick 6:11 19:23     response 12:14
 14,17,21,22 44:7,                                                                     14:4 20:21 35:14
 13,15,16                                   24:20                42:15
                      percent 7:21                                                     38:9
official 14:1                              predesignates        quickly 6:15 25:1
                      perimeter 27:10,                                               responsibility
                       13 28:24 29:4,5,     24:8                quieted 24:2
offsite 34:11                                                                          40:22
                       19 32:14,21         preliminary 6:13
Ohio 16:12 34:5        33:19 34:19                                                   responsible
 45:21                                     prepared 10:5             R                 14:14
                       35:23,24 36:9,10,
onlookers 10:1         11 37:22 38:2       present 7:17,19,                          result 12:15
                                            22 8:13             radio 32:5 41:7
opened 20:1           perimeters 47:2                                                resupplied 29:21
                                           presently 8:22       ramp 38:7,13           42:3
operate 23:7          period 26:19
                       29:15 36:21         presidential         random 36:7          resupplying
operated 32:18         44:16                22:12,13            reach 16:11            32:19
operating 29:23       periodically 43:14   pretty 36:11 47:18   reached 34:9         Rettig 5:10
operations 8:19       person 31:15         prevent 30:3         reaching 34:7        riot 29:7
 10:14 24:7 34:3                            32:17 42:2
 41:3                 personally 10:1                           readily 9:24         rioters 27:10
                       41:2                primary 42:1                                29:21 32:19 33:5
opposed 45:7                                                    realize 20:6
                      personnel 9:20       principle 17:12                             41:11 42:2
option 16:7                                                     reason 36:8
                      philosophy 23:8      problem 8:1                               rioting 26:23
order 18:2                                  19:13 20:13 35:9    recess 8:7 42:20
                      phrase 28:2                                                    riots 26:19 27:7
organization                               Procedure 9:14       recklessly 29:23       28:24 32:14
 40:12                piece 47:13                                 32:19
                                           proceedings 48:2                          risk 30:1
original 22:19        place 5:6 22:3,7                          recommendation
                       36:3 37:10,23       process 18:12          19:3               road 12:17 13:2,
originally 19:19       38:2 42:6            21:3                                       13,18 16:5,10,15
 37:1                                                           reconvene 42:16        18:11 21:21,22
                      places 25:21         programs 11:1                               24:9,14 25:21
outer 29:5 35:23                                                record 5:3 6:4,8
 36:9 38:2            plain 44:12          progressed 30:13       7:8 8:5              26:15
oversee 10:22         plaintiffs 5:12      proposition 37:15    recorded 34:16       roads 16:20 17:5
                                                                  47:14                36:3 39:7,12
oversized 15:24       plan 22:19 23:4      protect 27:15
                       24:8 25:4,12         32:16               recurring 22:23      rocks 41:17
overtime 32:11         26:6,9 28:6 30:17   protected 44:8       referring 23:13      roll 30:13 38:22
overview 10:8          31:14,23 32:2                                                   44:5
                       39:24 41:10 42:6    protest 22:20        regard 11:19 14:2
OVI 8:21 9:6,7                              23:13 24:5,15,17,                        Rome-hilliard
                      planned 24:4                                42:22
 10:12,21,22                                20,24 26:18 29:7,                          16:10,15
                      planning 11:8         10                  release 15:5
                                                                                     room 5:4,9,17
     P                plans 22:3,7,16,     protesters 24:18     relieve 44:3
                                                                                     rosters 47:4,14
                       21 23:13,19,24       27:10,15 40:18,     rely 18:16
p.m. 36:19,23          24:1,23 25:1,2       20 41:11                                 rough 47:18
                                                                remember 31:22
 37:2 43:23 44:2       26:19,23 27:1,2,3   protesting 26:24                          roughly 10:18
 48:3                  33:10 46:6,7,23                          remind 46:10
                                           protests 23:14,21                         route 16:7,14
painless 6:11         plug 35:4                                 remote 5:6,7           20:13
                                            24:3 25:8 26:3,14
paper 47:13           point 8:11 14:14      27:19 28:16         repeated 26:24       roving 27:19
Park 33:15             15:15 17:4 22:20     31:24 38:15 39:8    rephrase 6:17
                       24:19 26:3 27:12,    42:10 44:24                              rule 9:14 15:16
parking 33:1           22 28:14 37:8                            replace 21:21        rules 21:12
 34:22,23                                  provide 27:20
                       39:22 41:23                              report 8:22          run 15:18
part 23:22 33:22       46:22               public 24:19
                                            38:12               reported 19:9        rush 31:5 45:19,
partners 16:11        police 7:23 8:14                                                 24
                       9:17,21 11:3        pull 22:16 33:24     reporter 5:1 7:8
parts 22:18 30:7       19:16,18 27:16                           reporting 5:7 11:5
                                           pulled 32:9 40:4



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
                      situation 17:7         33:15 36:20        thing 12:11 18:13
     S                  23:2 30:12 32:5      39:11                20:2,12,18,22            U
                      size 30:24           streets 11:15          45:12
safe 21:8,20                                 13:17,18,19        things 10:13          Uber 36:6
                      sleep 37:7 43:14
  38:11                                      16:20 33:17 39:2     11:12,23 14:16      ultimately 27:8
                      sleeping 37:10                              21:1 22:12 23:7
Saturday 24:5                              strictly 36:11                              40:1
  26:4,13 35:9,20     slightest 6:18                              24:2 27:21 33:13
                                           strike 11:6            37:3 41:8 42:3      understand 6:15
  37:7,14 38:15       solid 27:13                                                      7:7 31:15 45:8
  39:3                                     strikes 13:3           44:21
                      sort 12:22 27:5                           thoroughfares         understanding
scenario 16:21          31:10              striking 13:2
                                                                  13:18 17:14          18:2 32:4
  18:15 19:1                               stringent 36:9,10
                      sought 37:1                               threatening 15:7      understood 6:19,
scenarios 18:17                            struck 13:3                                 22 7:10
                      soundness 13:7                            three- 38:21
scene 19:10,17                             structural 13:6                            unit 9:6
                      south 18:22                               thrown 41:17
secondary 12:16                            structure 9:3                              unsafe 41:23
  13:2,13 16:20       southbound                                Thursday 31:24
  17:5 18:11 36:3       20:10,17 34:24     stuff 47:2                                 updated 14:23
                        35:2                                    time 14:16 21:18
section 8:20                               suggested 34:7         25:11 26:5,20
                      speak 9:12,19        summer 26:17           29:15 36:20,21           V
sectioned 28:15
                      speaking 9:16          40:1                 38:17,18,20,23
seek 39:3               10:2,3 23:1                               41:3 43:11 44:5     vehicle 10:20
                                           Summit 17:8            45:17
send 20:14 40:22      speeds 32:18                                                      30:4
  46:8,10                                  Sunday 35:19         timeline 31:19
                      spill 13:1 18:10,                                               vehicles 29:21
sense 15:9,14                              supervise 8:18       times 6:14 12:4         36:7 43:18 44:9
                        12                   10:10
  16:16                                                           14:23 43:1          verbal 7:5
                      spilled 18:19        supervisor 10:24
separate 5:16                                                   timing 42:15          Vets 34:12
                      spills 24:17           13:21
sergeant 9:7                                                    today 6:10 7:14       vice 22:13
  10:22 20:7,8        spinoff 26:10        supervisors            9:11 10:5 24:6
  39:13 43:22         spontaneously          14:13                                    victim's 14:24
  44:15                                                         told 43:12
                        26:8               surprised 47:17                            virtually 5:18
sergeants 9:4,6,8                                               topic 17:23
                      Spring 29:1 31:2     survive 15:3                               visits 22:13
  10:20 32:8 34:14,     32:22 33:15                             totally 25:2 31:4
  21 37:9 44:17                            SUVS 29:22             33:11 46:9,16       volume 7:20
                      staggered 44:2       swear 5:1                                    16:24 17:2
series 6:9                                                      toxic 18:9
                      staging 37:18        sworn 5:21
set 21:18 30:11                                                 traffic 8:19 9:1,17        W
  46:5                stand 37:10          system 10:17           10:4 11:3,8,11,20
setting 31:14         standard 18:9          16:3                 12:7,13,19,24
                                                                                      W-E-I-N-E-R 6:6
                      start 20:5 27:22     systems 12:12          14:2,4 15:10,14
shaking 7:6                                                       16:3,4,13,23,24     waived 47:24
Sheriff's 16:13       started 28:13 32:4                          17:3,10,15,19       walk 18:11 31:18
                        36:18,22                T                 18:4,5 19:1,15
shift 9:5 10:16,17                                                20:5,13,14,21,23    walking 31:1
  32:8,10,11 39:13,   starting 17:4
                        22:20 28:23 29:2   table 20:22            21:13 22:8,11,21    wanted 34:18
  14,16,19,20                                                     24:8,9,14,15,17
  41:14 43:21 44:3      35:19,20,21        takes 25:19                                 41:15
                        39:17 41:4                                25:5,14,19,20
shifts 10:15 39:22                           37:16,20 38:17       26:7,11 27:16,17,   wanting 40:12
                      starts 20:5          taking 5:17 12:6       23 28:1,10,13       waste 18:9 19:7
short 8:7 42:20
                      state 5:3 16:7,12,     17:6                 30:4,15,17 31:3,4
shows 25:15                                                                           watch 10:18
                        13 20:9,15 27:11                          32:11,15 33:21
                                           talk 6:14 15:9                             watched 33:9
shut 14:2 15:22,        34:5 38:10 45:21                          34:1,18,24 35:2
                                             17:5 40:19
  23 16:3,5 20:3                                                  36:1 37:19 38:8     wear 41:15
                      statehouse 22:22     talking 13:16          39:24 40:6,11,16,
  24:16 33:21           24:5,8,16,21                                                  week 25:9
                                             28:13 31:11,16       23 41:9,10,14,20
shutdown 18:17          27:24 39:9                                42:1,6,22 43:18
                                           Tanoury 5:13 8:4                           weekend 24:3
  43:18               statement 45:16                             46:6,7,17,23
                                             17:21 18:6 46:7,                         weeks 26:18
shutting 11:15        statements 7:5         12 47:22           trainer 11:1
                                                                                      weigh 11:23
side 16:9             stating 6:4          tapers 38:10         transported 15:1
                                                                                      Weiner 5:15,20
sign 20:24 21:22,     stayed 39:8,10       team 14:5 20:21      troops 38:5 41:5       6:5,7
  23                                         38:9
                      steps 18:13                               truck 13:2            west 16:8 18:22
signature 47:24         19:11,18           tear 21:19                                  20:14 29:1 34:12
                                                                trucks 15:24 38:6
signs 24:10,15        stipulate 5:11,17    tearing 29:23                              white 47:13
  25:21                                                         true 44:20
                      stipulation 5:5      term 22:2                                  wide-ranging
similar 22:17                                                   turn 8:2 27:16
                      stop 6:16            terms 28:4 42:15                            12:11
single 10:24                                                    turned 32:15 36:5
                      street 12:16 13:3,   Terry 8:24                                 widespread
sir 8:16 12:2                                                   type 18:18             33:14,17
                        9,19 17:1 19:24    TERT 12:13
  23:15 26:8 28:17      20:3,9,10,11,15,                        types 11:12 13:19     wind 18:19
sit 11:10               16 21:4 24:18      testifies 5:21         21:1 42:3
                        29:1,2 30:22                                                  windows 41:18
sitting 46:19                              testify 10:5
                        31:2,3 32:22,24                                               Woods 25:11,24



              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
 26:4
word 44:21
words 10:22
work 19:20 20:23
 32:3 34:1 36:4
 37:24 40:7 43:13
 45:11
worked 32:14
 43:23
working 39:19
 41:14 44:1 45:19
works 43:24
worries 12:3
worth 21:17
Wow 35:17
wreck 15:13
writing 27:3 46:14
written 46:6
wrong 13:15 31:3
 37:3

     X

Xs 47:12

     Y

year 23:17




             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
